Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/20 has been hereby entered.


2. Claims  1-3, 8, 9, 20, 23, 27, 28, 30, 33, 35, 36, 39, 40, 48, 51, 52, 60 and 70  are pending. 



3. Claims  1-3, 8, 9, 20, 23, 27, 28, 30, 33 , 60 and 70 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 35, 36, 39, 40, 48, 51, 52 read on an engineered  mammalian iPSC cell lines  comprising at least one set of homozygous  endogenous HLA alleles and  HLA-A neg phenotype    are under consideration in the instant application.




4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



  stand  rejected  under 35 U.S.C. 103 as obvious over  US Patent 10,047340 or US Patent Application 20170342378 in view of newly cited Hiroki et al (Blood, 2013, v.122 pages 1341-1349) 

Applicant’s arguments filed on 01/09/20  have been fully considered but have not been found convincing.

Applicants asserts that none of the prior art references teach or suggest an  engineered  iPSC comprising at least one set of homozygous endogenous HLA alleles that are genetically edited to eliminate expression of  to HLA-A .

Newly cited Torikai et al., teach a genetically edited  pluripotent stem cells, wherein expression of HLA-A is eliminated in said cells. Torikai et al., teach the advantage of using said cells as universal cells to be infused across transplantation barriers  into multiple recipients and thus to generate adoptive cell therapy products for  variety of immunotherapy . ( see entire documents, Abstract and Discussion in particulae). 

 As has been stated previously, US Patent ‘340 teaches a bank of  engineered mammalian stem cells comprising at least one set of homozygous HLA alleles. US Patent ‘340   teaches a stem cell bank having different combination of homozygous HLA alleles including stem cells without expression of any particular type of HLA alleles ( see entire document , paragraphs 12, 15,  19 and 41 in particular).

US Patent Application ‘378 teaches a bank of  engineered mammalian stem cells comprising at least one set of homozygous HLA alleles. US Patent Application ‘378   teaches a stem cell bank having different combination of homozygous HLA alleles including stem cells without expression of any particular type of HLA allels ( see entire document , paragraphs 0039, 0080 in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an pluripotent stem cells comprising homozygous endogenous HLA , that are genetically edited to eliminate expression of HLA-A  in said cells reasonable expectation of success because the prior art teaches the advantage of using said cells as universal cells to be infused across transplantation barriers  into multiple recipients and thus to generate adoptive cell therapy products for  variety of immunotherapy



    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


6.  No claim is allowed.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644